      Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

WILLIAM AE BAAFI,                   )
                                    )
          Plaintiff,                )
                                    )
                                           C.A. No. 21-11145-PBS
          v.                        )
                                    )
GWINNETT COUNTY GEORGIA,            )
                                    )
          Defendant.                )


                                 ORDER

                           August 10, 2021

Saris, D.J.

     On July 13, 2021, pro se litigant William AE Baafi filed a

one-page document (Dkt. #2) in which he asks for this Court’s

“support . . . [in] conducting Accounting in pertinent to my

father’s death in November 2019.”       For the reasons set forth

below, the Court orders that this action be dismissed without

prejudice for lack of jurisdiction.

I.   Background

     Baafi claims that he needs the Court’s “support” because

“parties involved in the murder are denying access to the Death

Certificate for [his] dead father.”       Id.   Baafi continues:

“According to the Central Intelligence Agency Records and

Defense Intelligence Agency findings, Gwinnett County Georgia

was involved in orchestrating the murder of [his] father . . .

in the month of May 2019.”    Id.   Baafi represents that he needs
      Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 2 of 7



“assistance” with (1) “[a]ttaining a Death Certificate for [his]

Father from Federal Court”; (2) “[v]erifying with Social

Security the fact that [his] father is dead”; (3) “[l]evying a

request for Survivors Benefits to be paid onto my Social

Security Record”; and (4) “[b]eing [a]ssigned as Designated

Trustee for The Robert Kofi Baafi Living Will and Robert Kofi

Baafi Trust.”   Id.

     The aforesaid document filed by Baafi is not captioned as a

complaint and it does not identify a defendant.        Nonetheless,

for the limited purpose of this order, the Court will construe

the request for assistance as a complaint.       Baafi did file a

civil cover sheet in which he identifies “Gwinnett County

Georgia” as the defendant, and, in the same document, he

describes the action as follows: “Gwinnett County Probate Court

has failed to lawfully distribute Decedents Assets according to

Living Will, Trust Agreement, and InterState Laws.”         (Dkt. #1 at

1 [sic]).   Similarly, in the same document, he describes the

action as a “[r]equest for Assigned and Designated Fiduciary

Trustee Status on Living Will of Robert Baafi and Robert Kofi

Baafi Trust.”   Id.   Considered together, Baafi’s submissions are

sufficient for addressing the question of the Court’s

jurisdiction over this matter.



                                   2
       Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 3 of 7



II.   Discussion

      A federal court has an obligation to inquire sua sponte

into its own jurisdiction.     See McCulloch v. Velez, 364 F.3d 1,

5 (1st Cir. 2004).    For the reasons stated below, the Court

lacks jurisdiction over this action.

      A.   Eleventh Amendment Immunity

      The Court lacks jurisdiction over a claim against the

Gwinnett County Probate Court because of the immunity it enjoys

under the Eleventh Amendment to the United States Constitution. 1

The Eleventh Amendment is generally recognized as a bar to suits

in federal courts against a state, its departments and its

agencies, unless the state has consented to suit or Congress has

overridden the state’s immunity.        See Regents of the Univ. of

Cal. v. Doe, 519 U.S. 425, 429 (1997); Kentucky v. Graham, 473

U.S. 159, 167 n. 14 (1985); Alabama v. Pugh, 438 U.S. 781, 782

(1978) (per curiam); Hudson Sav. Bank v. Austin, 479 F.3d 102,

105-06 (1st Cir. 2007).



1 “[A]lthough the Supreme Court ‘has declined to state
definitively whether the Eleventh Amendment is a doctrine of
subject matter jurisdiction,’” Brait Builders Corp. v. Mass.,
Div. of Capital Asset Mgmt, 644 F.3d 5, 11 (1st Cir. 2011)
(quoting Hudson Sav. Bank v. Austin, 479 F.3d 102, 109 (1st
Cir.2007)), “the Court has stated that the ‘Amendment is
jurisdictional in the sense that it is a limitation on the
federal court's judicial power,’” id. (quoting Calderon v.
Ashmus, 523 U.S. 740, 745 n.2 (1998)).

                                    3
       Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 4 of 7



     Here, Baafi sues the Gwinnett County Probate Court, which

is an arm of the state of Georgia. The Court cannot discern any

claim for relief against the Gwinnett County Probate Court for

which the state of Georgia has waived its immunity or Congress

has overridden it. 2

     B.    Rooker-Feldman Doctrine

     Under 28 U.S.C. § 1257, the Supreme Court of the United

States is the only federal court with jurisdiction to review a

state court judgment.    See 28 U.S.C. § 1257; see also Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292

(2005).   Thus, under the Rooker-Feldman doctrine, 1 28 U.S.C.

§ 1257 prohibits a district court from exercising jurisdiction

over an action brought by a party who lost in state court and

who is “seeking review and rejection of that judgment” in a

lower federal court.    Exxon Mobile, 544 U.S. at 291; see also

id. at 292 (“The Rooker–Feldman doctrine merely recognizes that




2 Further a state is not a “person” under 42 U.S.C. § 1983, the
statute under which a litigant may bring an action for the
violation of federal rights by a “person” acting under the color
of state law. See Will v. Mich. Dep’t of State Police, 491 U.S.
58, 71 (1989).
1The term “Rooker-Feldman doctrine” is shorthand reference to
the Supreme Court’s interpretation of 28 U.S.C. § 1257 in
District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462
(1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                    4
      Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 5 of 7



28 U.S.C. § 1331 is a grant of original jurisdiction, and does

not authorize district courts to exercise appellate jurisdiction

over state-court judgments, which Congress has reserved to this

Court, see § 1257(a).” (quoting Verizon Md., Inc. v. Pub. Serv.

Comm’n of Md., 535 U.S. 635, 644 n.3 (2002))).

     To the extent that this action concerns ongoing state court

probate proceedings, pursuant to the Younger doctrine of

abstention, the Court abstains from exercising jurisdiction over

this action.   See Maymo-Melendez v. Alvarez-Ramirez, 364 F.3d

27, 31 (1st Cir. 2004) (“Younger [abstention] is a court-made

rule of abstention built around the principle that, with limited

exceptions, federal courts should refrain from issuing

injunctions that interfere with ongoing state-court litigation .

. . .” (citing Younger v. Harris, 401 U.S. 37, 43-45, 53-54

(1971))); Tyler v. Massachusetts, 981 F. Supp. 2d 92, 96 (D.

Mass. 2013) (“[I]nsofar as plaintiff asks this court to enjoin

the Probate Court proceedings, the Younger doctrine mandates

against an exercise of jurisdiction.”).

     C.   Subject Matter Jurisdiction

     Even assuming that Eleventh Amendment immunity, the Rooker-

Feldman doctrine, and/or Younger abstention did not preclude

this action, this action is subject to dismissal for lack of

subject matter jurisdiction.     Federal courts are of limited
                                   5
      Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 6 of 7



jurisdiction.   “[T]he requirement of subject-matter jurisdiction

‘functions as a restriction on federal power,’” Fafel v.

Dipaola, 399 F.3d 403, 410 (1st Cir. 2005) (quoting Insurance

Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702 (1982)), and “[t]he existence of subject-matter

jurisdiction ‘is never presumed.’” id. (quoting Viqueira v.

First Bank, 140 F.3d 12, 16 (1st Cir. 1998)).

     Federal district courts may exercise jurisdiction over

civil actions arising under federal laws.       See 28 U.S.C. § 1331.

Baafi has not identified, nor can the Court discern, a claim

arising under federal law that would provide a basis for the

Court’s exercise of subject matter jurisdiction.

     A federal district court also has subject matter

jurisdiction over certain actions in which the parties are of

diverse citizenship and the amount in controversy exceeds

$75,000.   See 28 U.S.C. § 1332 (“§ 1332”).      There are, however,

judicially-recognized exceptions to jurisdiction under § 1332.

Relevant here is the probate exception to § 1332, which

“reserves to state probate courts the probate or annulment of a

will and the administration of a decedent’s estate . . . [and]

precludes federal courts from endeavoring to dispose property

that is in the custody of a state probate court.”        Marshall v.

Marshall, 547 U.S. 293, 311-12 (2006).      Given the nature of
                                   6
      Case 1:21-cv-11145-PBS Document 4 Filed 08/10/21 Page 7 of 7



Baafi’s claims, the probate exception doctrine prevents the

Court from exercising diversity subject matter jurisdiction over

this action.

III. Conclusion

     In accordance with the foregoing, the Court hereby orders

that this action be DISMISSED without prejudice for lack of

jurisdiction.

     SO ORDERED.

                                /s/ Patti B. Saris
                               PATTI B. SARIS
                               UNITED STATES DISTRICT JUDGE




                                   7
